May 13, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
     RICHARD’S AUTO SALES AND RICHARD OSBORNE, Appellants

NO. 14-13-00522-CV                          V.

                      FAN DISTRIBUTING LLC, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, Fan
Distributing LLC, signed March 13, 2013, was heard on the transcript of the
record. We have inspected the record and find error in the judgment. We therefore
order the judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Fan Distributing LLC.

      We further order this decision certified below for observance.